
	

114 HR 4838 IH: No Tax Subsidies for Stadiums Act
U.S. House of Representatives
2016-03-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		2d Session
		H. R. 4838
		IN THE HOUSE OF REPRESENTATIVES
		
			March 22, 2016
			Mr. Russell introduced the following bill; which was referred to the Committee on Ways and Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to disallow the issuance of tax-exempt bonds any
			 proceeds of which are used to provide professional entertainment
			 facilities.
	
	
 1.Short titleThis Act may be cited as the No Tax Subsidies for Stadiums Act. 2.Tax exempt financing of professional entertainment facilities disallowed (a)In generalSection 149 of the Internal Revenue Code of 1986 is amended by adding at the end the following new subsection:
				
					(h)No portion of bonds may be used for professional entertainment facilities
 (1)In generalSection 103(a) shall not apply to any bond issued as part of an issue any proceeds of which are to be used to provide a professional entertainment facility.
 (2)Professional entertainment facilityFor purposes of this subsection, the term professional entertainment facility means any facility (and appurtenant real property) which, during at least 5 days during any calendar year, is used—
 (A)as a stadium or arena for professional sports exhibitions, games, or training, or (B)as a venue for any entertainment event—
 (i)the live audience for which exceeds 100 individuals, and (ii)any net earnings from which inure to the benefit of an individual or any entity other than—
 (I)the United States, any State or political subdivision thereof, any possession of the United States, or any agency or instrumentality of any of the foregoing, or
 (II)an organization which is described in paragraph (3), (4), (5), (6), (7), (10), (19), or (23) of section 501(c) and exempt from tax under section 501(a) or is a political organization (as defined in section 527(e)(1))..
 (b)Effective dateThe amendment made by this section shall apply to obligations issued after the date of the enactment of this Act.
			
